CORNELIUS, Chief Justice,
dissenting.
I cannot agree that the procedural irregularity in serving AB. requires a reversal of this case.
The due process requirements of In re Gault were fully met. AB. was served with a copy of the petition, the petition was more than adequate to inform AB. of the charges against him, the petition was delivered to AB. sufficiently in advance of the proceedings to allow him reasonable opportunity to prepare, and AB. was accompanied by his parent and was represented by competent legal counsel. AB. readily admitted all these facts in open court and in writing.
Juveniles cannot legally waive service, but this ease is not about waiver. AB. was personally served with a copy of the petition and was orally ■ summoned in open court. The only irregularity in the entire proceeding is that AB. was served by his attorney, with *540subsequent approval by the trial court, rather than being served by an officer or a process server. Such a technical departure from the statutorily prescribed procedure does not violate due process, nor does it constitute a fatal defect under the statutes. Compare: R.X.F. v. State, 921 S.W.2d 888 (Tex.App.—Waco 1996, no writ); In re K.P.S., 840 S.W.2d 706 (Tex.App.—Corpus Christi 1992, no writ); In re Gonzalez, 328 S.W.2d 475 (Tex.Civ.App.—El Paso 1959, writ ref d n.r.e.).
Where service consistent with the statutes and the requirements of due process is perfected, the failure to have an officer or process server deliver the process to the juvenile should not invalidate the service, and I do not believe that Articles 53.06 and 53.07 of the Family Code mandate otherwise.
The record here shows that A.B. was adequately served, and that Articles 53.06 and 53.07 were substantially complied with. For these reasons, I would affirm the judgment.